                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION

NATHANIEL RODRIGUEZ,

     Plaintiff,

v.                                  Case No: 5:20-cv-111-Oc-39PRL


FEDERAL BUREAU OF PRISONS
DIRECTOR,

     Defendant.
______________________________

              ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Nathaniel Rodriguez, a federal prisoner, initiated

this case by filing an emergency motion for injunctive relief (Doc.

1; Motion). Plaintiff has not filed a civil rights complaint.

     Plaintiff asserts he is transgender and being forced to live

in extremely hostile and depraved conditions in the special housing

unit at Coleman II. See Motion at 2. As an example, Plaintiff says

other inmates drugged and raped him on March 6, 2020.1 Id. at 4.

Plaintiff further contends he and other transgender inmates are

denied access to the law library and, therefore, unable to obtain

forms to report rape incidents under the Prison Rape Elimination

Act (PREA). Id. at 2. As relief, Plaintiff asks that (1) prison

officials “consider [his] cell-mate,” (2) the inmates who raped


     1 Given Plaintiff’s allegations, the Court issued an “Order
Regarding Emergency Motion” (Doc. 2), which the Clerk sent to the
Warden of USP Coleman II.
him be charged, (3) the administration be investigated, and (4) he

be able to access grievance forms. Id. at 3.

       Injunctive     relief,     whether      in        the    form      of    a   temporary

restraining       order     or     a   preliminary              injunction,          “is     an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d

1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163,   1176     (11th    Cir.   2000)).       To     demonstrate          entitlement       to

injunctive relief, a movant must show the following:

               (1) a substantial likelihood of success on the
               merits; (2) that irreparable injury will be
               suffered if the relief is not granted; (3)
               that the threatened injury outweighs the harm
               the relief would inflict on the non-movant;
               and (4) that entry of the relief would serve
               the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005).

       Plaintiff does not carry his burden to demonstrate injunctive

relief is warranted. Importantly, Plaintiff does not comply with

this    Court’s    Local    Rules,     which        require         that   a     motion     for

injunctive       relief    be    supported       by      a     verified        complaint     or

affidavits      showing    the    movant    is      threatened         with     irreparable

injury, describe precisely the conduct sought to be enjoined, and

include    a     supporting      memorandum         of       law.   See    M.D.      Fla.    R.

4.05(b)(1)-(4), 4.06. Plaintiff has not filed a complaint or



                                           2
qualifying affidavits, nor has he submitted a memorandum of law

demonstrating injunctive relief is warranted.

     Even if Plaintiff had complied with the Local Rules, the

relief he seeks relates solely to matters of prison administration,

an area in which courts are reluctant to interfere. See Bell v.

Wolfish, 441 U.S. 520, 547-48 (1979) (“[T]he operation of our

correctional    facilities   is   peculiarly    the    province     of   the

Legislative and Executive Branches . . . not the Judicial.”).

Moreover, neither this Court nor Plaintiff can initiate a criminal

investigation into alleged unlawful actions by prison staff or

inmates. See Otero v. U.S. Atty. Gen., 832 F.2d 141, 141 (11th

Cir. 1987) (“[A] private citizen has no judicially cognizable

interest in the prosecution or non-prosecution of another.”).

     To   the   extent   Plaintiff   is   attempting   to   raise    claims

regarding the conditions of his confinement, he may file a civil

rights complaint using the Court-approved form.

     Accordingly, it is now

     ORDERED:

     1.    Plaintiff’s motion for injunctive relief (Doc. 1) is

DENIED.

     2.    This case is DISMISSED without prejudice.

     3.    The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

                                     3
     4.   The Clerk shall send Plaintiff a civil rights complaint

form and an Affidavit of Indigency form. If Plaintiff chooses to

initiate a civil rights action, he should not place this case

number on the forms because the Clerk will assign a separate case

number upon receipt.

     5.   The Clerk shall send a copy of this Order to the Warden

of USP Coleman II for any action that may be warranted.

     DONE AND ORDERED at Jacksonville, Florida, this 19th day of

March, 2020.




Jax-6
c:    Nathaniel Rodriguez




                                4
